UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33388 CAI International, Inc. (Exact name of registrant as specified in its charter) Delaware 94-3109229 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Steuart Tower, 1 Market Plaza, Suite 900 San Francisco, California (Address of principal executive offices) (Zip Code) 415-788-0100 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common October 19, 2012 Common Stock, $.0001 par value per share 19,295,359 shares CAI INTERNATIONAL, INC. INDEX Page No. Part I — Financial Information 4 Item 1. Financial Statements (unaudited) 4 Consolidated Balance Sheets at September 30, 2012 and December 31, 2011 4 Consolidated Statements of Income for the three and nine months ended September 30, 2012 and 2011 5 Consolidated Statements of Comprehensive Income for the three and nine months ended September 30, 2012 and 2011 6 Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 Part II — Other Information 32 Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 2 Index CAUTIONARY STATEMENT FOR PURPOSES OF THE “SAFE HARBOR” PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 This Quarterly Report on Form 10-Q contains certain forward-looking statements, including, without limitation, statements concerning the conditions in our industry, our operations, our economic performance and financial condition, including, in particular, statements relating to our business and growth strategy and service development efforts. The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for certain forward-looking statements so long as such information is identified as forward-looking and is accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those projected in the information. When used in this Quarterly Report on Form 10-Q, the words “may,” “might,” “should,” “estimate,” “project,” “plan,” “anticipate,” “expect,” “intend,” “outlook,” “believe” and other similar expressions are intended to identify forward-looking statements and information. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of their dates. These forward-looking statements are based on estimates and assumptions by our management that, although we believe to be reasonable, are inherently uncertain and subject to a number of risks and uncertainties. These risks and uncertainties include, without limitation, those in our Annual Report on Form 10-K for the year ended December 31, 2011 filed with the Securities and Exchange Commission (SEC) on March 8, 2012 and our other reports filed with the SEC. We undertake no obligation to publicly update or revise any forward-looking statement as a result of new information, future events or otherwise, except as otherwise required by law. Reference is also made to such risks and uncertainties detailed from time to time in our other filings with the SEC. 3 Index PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CAI INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share information) (UNAUDITED) September 30, December 31, Assets Current assets Cash $ $ Accounts receivable (owned fleet), net of allowance for doubtful accounts of $681 and $819 at September 30, 2012 and December 31, 2011, respectively Accounts receivable (managed fleet) Current portion of direct finance leases Prepaid expenses Deferred tax assets Other current assets Total current assets Restricted cash - Rental equipment, net of accumulated depreciation of $135,550 and $109,336 at September 30, 2012 and December 31, 2011, respectively Net investment in direct finance leases Furniture, fixtures and equipment, net of accumulated depreciation of $1,210 and $1,006 at September 30, 2012 and December 31, 2011, respectively Intangible assets, net of accumulated amortization of $7,189 and $6,519at September 30, 2012 and December 31, 2011, respectively Total assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable $ $ Accrued expenses and other current liabilities Due to container investors Unearned revenue Current portion of debt Current portion of capital lease obligations Rental equipment payable Total current liabilities Debt Deferred income tax liability Capital lease obligations Income taxes payable Total liabilities Stockholders' equity Common stock: par value $.0001 per share; authorized 84,000,000 shares; issued and outstanding 19,295,359 shares at September 30, 2012 and December 31, 2011, respectively 2 2 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total CAI stockholders' equity Non-controlling interest - Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 4 Index CAI INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, Revenue Rental revenue $ Management fee revenue Gain on sale of container portfolios - Finance lease income Total revenue Operating expenses Depreciation of rental equipment Amortization of intangible assets Gain on disposition of used rental equipment ) Storage, handling and other expenses Marketing, general and administrative expenses Loss (gain) on foreign exchange ) ) Total operating expenses Operating income Interest expense Interest income (1
